     Case 1:19-cv-01354-NONE-SKO Document 16 Filed 10/09/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    AVNINDER MANN and RASHVINDER                      No. 1:19-cv-01354-NONE-SKO
      SRA, dba A-1 LIQUOR,
12
                                 Plaintiffs,
13                                                      ORDER DIRECTING THE CLERK TO
      vs.                                               TERMINATE DEFENDANT UNITED
14                                                      STATES DEPARTMENT OF
      UNITED STATES OF AMERICA and                      AGRICULTURE
15    UNITED STATES DEPARTMENT OF
      AGRICULTURE;                                      (Doc. 15)
16

17                               Defendants.

18

19

20          On October 6, 2020, the parties filed a Stipulated Dismissal of Defendant United States

21   Department of Agriculture, on grounds that Defendant United States of America is the only proper

22   defendant in the action, which is brought under 7 U.S.C. §2023. (See Doc. 15.)

23          In relevant part, Rule 41(a)(1)(A) provides as follows:

24          [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
            dismissal before the opposing party serves either an answer or a motion for
25          summary judgment; or (ii) a stipulation of dismissal signed by all parties who have
26          appeared.

27   Fed. R. Civ. P. 41(a)(1)(A). “The plaintiff may dismiss some or all of the defendants, or some or

28   all of [their] claims, through a Rule 41(a)(1) notice,” and the dismissal “automatically terminates
     Case 1:19-cv-01354-NONE-SKO Document 16 Filed 10/09/20 Page 2 of 2

 1   the action as to the defendants who are the subjects of the notice.” Wilson v. City of San Jose,

 2   111 F.3d 688, 692 (9th Cir. 1997).

 3            The parties filed their stipulation of voluntary dismissal before Defendant United States

 4   Department of Agriculture served either an answer or a motion for summary judgment. As such,

 5   Plaintiffs have voluntarily dismissed Defendant United States Department of Agriculture and this

 6   case has automatically terminated as to that defendant. Fed. R. Civ. P. 41(a)(1)(A). Accordingly,

 7   the Clerk of Court is directed to TERMINATE United States Department of Agriculture.

 8            This case shall remain OPEN pending resolution of Plaintiffs’ case against the remaining

 9   defendant.

10
     IT IS SO ORDERED.
11

12   Dated:     October 9, 2020                                   /s/   Sheila K. Oberto                .
                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
